Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 15, 2015

                                     No. 04-14-00866-CV

            IN THE INTEREST OF A.G.F., A.F.F. AND E.H.F., CHILDREN,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-05746
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
        The District Clerk's Notification of Late Record is hereby NOTED. Clerk's record is due
no later than May, 1, 2015.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court